Per Curiam:

"We think this court has the power, under sections 174 and 327 of the Code, to allow exceptions to the final conclusions of the court to be filed nuno fro tuno, in cases where an appeal from the judgment has been duly taken, and is dependent upon such findings only; in other words, where the appeal is based on the judgment record alone, the ground taken by the appellant being that the judgment is not warranted by the findings.
The omission- in this ease to file the exceptions was the result of a misapprehension of the practice. We do not mean to declare by this decision that a judgment may not in such cases be reviewed on the record alone.
We think the order should be reversed, and the privilege asked allowed.
Ordered accordingly, without costs.
Present — Davis, P. J., Brady and Daniels, JJ.
Order reversed.